Citation Nr: 0932426	
Decision Date: 08/28/09    Archive Date: 09/04/09

DOCKET NO.  06-13 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Osegueda, Law Clerk


INTRODUCTION

The appellant is a Veteran who served on active duty from 
November 1963 to November 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision by the 
Waco, Texas Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied service connection for 
bilateral hearing loss.

In April 2009, the Veteran presented testimony during a 
Travel Board hearing before the undersigned Veterans Law 
Judge.  A transcript of the hearing has been associated with 
the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

After a careful review of the claims folder, the Board finds 
that the Veteran's claim must be remanded for further action.

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  See Hickson v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).

In this case, the RO denied service connection for bilateral 
hearing loss in a May 2005 rating decision.  

A service personnel record (DD Form 214 MC) reflects that the 
Veteran's military occupational specialty in service was an 
aircraft mechanic.  The Veteran's service treatment records 
are negative for any complaints, diagnoses, or treatments for 
hearing loss.  In a November 1963 enlistment medical 
examination normal hearing was reported.  It should be noted 
that prior to November 1, 1967, service departments used ASA 
units to record puretone sensitivity thresholds in 
audiometric measurement.  VA currently uses ISO (ANSI) units. 
 For purposes of comparison between the service audiometric 
data and more recent VA audiometric data, the table below 
shows the ASA measurements recorded during the Veteran's 
enlistment audiogram, with the comparable ISO (ANSI) 
measurements in adjacent parentheses.  The results are 
recorded as follows:

HERTZ
Ear
500
1000
2000
3000
4000
Add
(15)
(10)
(10)
(10)
(5)
RIGHT
0 (15)
0 (10)
0 (10)
0 (10)
0 (5)
LEFT
0 (15)
0 (10)
0 (10)
0 (10)
0 (5)

In a November 1967 separation examination, the examiner noted 
normal ears.  A separation audiogram revealed pure tone 
thresholds, in decibels, as follows: 


HERTZ

500
1000
2000
3000
4000
RIGHT
-10
-10
-10
-5
0
LEFT
-5
-10
-10
5
0

Post-service treatment records associated with the claims 
file are silent regarding any complaints, diagnoses, or 
treatments for hearing loss. 

The Veteran submitted his original claim for hearing loss in 
February 2005.  During an April 2009 Travel Board hearing, 
the Veteran testified that he complained of hearing loss 
among other crewmen, but he did not seek medical attention 
for his claimed hearing loss.  The Veteran related that he 
had never sought treatment for his hearing loss, neither in-
service nor post-service.  He stated that he was given a 
hearing test at the Dallas VA Medical Center (VAMC) in March 
2005, but he asserted that he was told all of his records 
from the test were lost.  After review of the claims file, 
the Board notes a March 2006 Dallas VAMC system search 
produced no progress notes and VA treatment records dealing 
with hearing loss are not associated with the claims file.  

However, due to the Veteran's assertions that he had a VA 
hearing examination in March 2005, the Board has determined 
that a remand is necessary to complete another search for 
remaining VA records.  Any earlier VA medical records (or any 
concerning more recent evaluation and/or treatment) should be 
obtained and associated with the claims file for 
consideration.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) 
(VA has constructive, if not actual, notice and possession of 
this additional evidence because it is generated within the 
federal system).

The Veteran was not provided with a VA examination and 
opinion to assess the current nature and etiology of his 
claimed hearing disability.  Under McLendon v. Nicholson, 20 
Vet. App. 79 (2006), in service connection disability 
compensation claims, the VA must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the Veteran's 
service or with another service-connected disability, but 
(4) insufficient competent medical evidence on file for the 
VA to make a decision on the claim.  The Board finds that a 
thorough VA audiology examination is necessary, which 
includes an opinion addressing the question of whether the 
Veteran has a current hearing disability that is causally 
linked to service.  See 38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2008); see also McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).




Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran 
and obtain the names, addresses, and 
approximate dates of treatment of all VA 
and non-VA medical care providers who 
treated him for bilateral hearing loss.  
After the Veteran has signed the 
appropriate releases, those records 
should be obtained and associated with 
the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the AMC/RO cannot obtain 
records identified by the Veteran, a 
notation to that effect should be 
inserted in the file.  Specifically, the 
AMC/RO should include a formal finding 
regarding the alleged March 2005 VA 
audiology examination at the Dallas VAMC.  
The Veteran and his representative are to 
be notified of unsuccessful efforts in 
this regard, in order to allow them the 
opportunity to obtain and submit those 
records for VA review.  

2.  After associating with the claims 
file all available records and/or 
responses received pursuant to the above-
requested development, the Veteran should 
be scheduled for a VA audiology 
examination.  All indicated tests and 
studies are to be performed, and a 
comprehensive recreational, and 
occupational history are to be obtained.  
During the interview process, the 
examiner is to obtain from the Veteran an 
occupational history, to include job 
descriptions for any positions held prior 
to or following service.  In particular, 
the examiner should focus on the 
Veteran's post-service work as a hunting 
guide and construction worker.  The 
examiner is to obtain a history of any 
recreational noise trauma to which the 
Veteran may have been exposed, both 
before and after service, as well as any 
illnesses or prolonged use of medications 
that may have resulted in a hearing loss, 
to include any medications presently 
prescribed to the Veteran.  Prior to the 
examination, the claims folder and a copy 
of this remand must be made available to 
the examiner for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  

Based on the results of audiometric 
testing, the examiner should specifically 
indicate, which respect to each ear, 
whether the veteran currently has hearing 
loss to an extent recognized as a 
disability for VA purposes.

Then, with respect to each diagnosed 
disability, the examiner should offer an 
opinion, consistent with sound medical 
principles, as to whether it is at least 
as likely as not (i.e., there is a 50 
percent or more probability) that such 
disability is the result of injury or 
disease incurred in service, to 
specifically include the noise exposure 
that the Veteran has alleged he 
experienced during service.  All 
examination findings, along with the 
complete rationale for all opinions 
expressed, should be set forth in the 
examination report.  If the audiologist 
is unable to determine an etiology 
(nexus) based on available evidence, then 
the audiologist must provide a complete 
explanation giving the reasons.

3.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent, must be 
associated with the claims folder.  The 
Veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

4.  After completion of the above and any 
additional development deemed necessary, 
the issues on appeal should be reviewed 
with appropriate consideration of all the 
evidence of record.  If any benefit 
sought remains denied, the Veteran and 
his representative should be furnished a 
supplemental statement of the case and 
should be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




